Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 23, 2014

The Court of Appeals hereby passes the following order:

A15D0178. MARGARET KEITA v. STEVE SCARBROUGH.

      This case began as a dispossessory matter in magistrate court. Following the
magistrate court’s ruling, Margaret Keita appealed to the State Court. On November
25, 2014, the State Court entered judgment, including a writ of possession. Keita
filed this application for discretionary appeal on December 5, 2014. We, however,
lack jurisdiction.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994).
OCGA § 44-7-56 provides that an appeal from a judgment in a dispossessory action
must be filed within seven days of the date the judgment was entered. See Ray M.
Wright, Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Thus, Keita’s
application, filed 10 days after entry of the order she wishes to appeal, is untimely.
The application is therefore DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            12/23/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.